Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 11/30/2021 in which claims 1-4, 6-9, and 11 are pending and claims 1, 2, 6, 9 and 11 are currently amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the blade and the blade support are curved. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8, line 2, “the lower face” should be -- a lower face--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicoll et al. (U.S. Publication 2010/0011586), herein referred to as Nicoll.  In regards to claim 1, Nicoll discloses a trimming blade system comprising: 
In regards to claim 1, Nicoll discloses a trimming blade system (figs. 29-31) comprising: a trimming blade head (1) having a comb (3) provided thereon, and a blade (6) including a cutting edge (5); the comb (3) including a plurality of teeth (3; Fig. 30 ) which overlap the cutting edge (5; fig, 29), each of the teeth being stepped to form rearwardly directed shoulders (9); each one of the teeth having two lateral sides that taper toward the shoulder, and the cutting edge (5) is positioned adjacent the shoulder; In one embodiment the hair trimming unit is designed as a unit adapted to be disposed on a safety razor cartridge. The hair trimming unit can be fixedly attached to the safety razor cartridge so that the safety razor can be used for normal shaving when held in one orientation and can be used for hair trimming when held in another, reverse orientation” (paragraph [0011])).

    PNG
    media_image1.png
    619
    1376
    media_image1.png
    Greyscale

In regards to claim 2, Nicoll discloses wherein the trimming blade head includes a cover plate (clamping bar 8; fig. 3) and wherein a front and a rear of the trimming blade head (1) corresponds, respectively, to a front and a rear of the cover plate (8).
In regards to claim 3, Nicoll discloses wherein the cover plate (8) is disposed adjacent to a top surface of the blade (6; fig. 3)
In regards to claim 4, Nicoll discloses wherein the plurality of teeth (3) project forwardly toward and/or from the front of the trimming blade head (1; see figs. 29 and 31).
In regards to claim 6, Nicoll discloses wherein the trimming blade head (1) includes a support plate (8), wherein a spacer (pins 7) is disposed between the blade (1) and the support plate (8).


    PNG
    media_image2.png
    531
    703
    media_image2.png
    Greyscale

In regards to claim 8, Nicoll discloses wherein the lower face of each of the plurality of teeth (near 5; fig. 29) is flat and in contact with the blade (6).
In regards to claim 11, Nicoll discloses wherein the two lateral sides (the sides each have a surface) include lateral faces, wherein the lateral faces are parallel to each other (on left/right side of teeth).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nicoll et al. (U.S. Publication 2010/0011586), herein referred to as Nicoll in view of Kwartin (U.S. Patent 1,683,980).  Nicoll does not disclose wherein the wherein the blade and the blade support are curved. Attention is further directed to the at least the Kwartin safety razor which discloses a razor blade and comb and clamp that are all curved.  As it is well known in the art curved the blade and comb as at least demonstrated by Kwartin to provide a more gradual engagement of the blade with the user’s skin, it would have been obvious to one having ordinary skill in the art to have tried curving the blade and blade support of Nicoll to also gain a more gradual inclination and extension of the blade and comb from the housing.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724